DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Minematsu (US PGPub 2014/0232039).
Minematsu discloses:
Re claim 1. A sensor arrangement for detecting an angle of an actuator, wherein the actuator (shift fork 311) is rotatably (para. [0075]-[0077]) arranged on a mount (211; para. [0041]), comprising:
a first sensor element (326; para. [0080]), which is couplable (Fig. 13) to the actuator (311) in order to carry out a movement relative to the mount in response to a rotation of the actuator; 
a second sensor element(30A or 30B inside of 10; para. [0080] [0042]), which is securable in a rotationally fixed fashion to the mount and is couplable to the first sensor element in order to generate a sensor signal when the actuator rotates and a resulting relative movement results between the first sensor element and the second sensor element, which sensor signal depends on the rotation carried out by the actuator;
an evaluation circuit (wiring pattern - [0053]); and
a housing (11; [0042], [0043]),
wherein the second sensor element (30A or 30B) and the evaluation circuit are securable together with the housing on the mount  (211; para. [0041]; Fig. 2) as a closed unit (10)
Re claim 2. The sensor arrangement as claimed in claim 1, wherein the first sensor element comprises a permanent magnet (20; [0042]) which generates a variable magnetic field with a rotation of the actuator, and the second sensor element is designed to generate the sensor signal in response to a change in the magnetic field ([0050] - hall sensors sense magnetism).
Re claim 4. The sensor arrangement as claimed in claim 1, wherein the first sensor element and the second sensor element are part of an inductive or magnetic sensor and comprises a Hall sensor or a magnetoresistive sensor. (para. [0050])
Re claim 7. The sensor arrangement as claimed in claim 1, wherein the first sensor element (20) is secured in a rotationally fixed fashion to the actuator (shift fork 311).
Re claim 9. A sensor system couplable to a control unit (para. [0003], [0004]), comprising: a first sensor (30A) arrangement as claimed in claim 1; a second sensor (30B) arrangement as claimed in claim 1; and a bus (wiring pattern- para. [0053]) which is configured to transmit data between the first sensor arrangement and the second sensor arrangement and the control unit (para. [0003], [0004]). (para. [0042], [0004])
Re claim 10. A manual transmission, comprising: a sensor arrangement as claimed in claim 1, wherein the actuator is a shift fork (311; [0077]) of the manual transmission; and a control unit ([0003]) 
Re claim 11. The manual transmission as claimed in claim 10, wherein the control unit is configured to convert the sensor signal into a distance and thereby determine the position of the shift fork in the manual transmission. (para. [0093] - “the detecting sensor 10 detects the displacement of the detection projection 326” to determine whether or not the state is in the parking state”)
Re claim 12. The manual transmission as claimed in claim 10, further comprising: a further sensor (30B) which is configured to detect a movement of the shift fork, with a result that the further sensor and the sensor arrangement are redundant, in order to sense, in an event of failure of the further sensor or the sensor arrangement, the rotation carried out by the actuator. (para. [0042], [0004])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minematsu (US PGPub 2014/0232039) in view of Kokubo (US 2016/0365771).



Re claim 6
Minematsu does not disclose a transmission which couples the first sensor element to the actuator in order to convert a rotational angle range of the actuator to a larger angular range of the first sensor element, in order to permit a large angular resolution.
Kokubo teaches to a transmission (320 - Reduction gear - Fig. 4) which couples the first sensor element to the actuator in order to convert a rotational angle range of the actuator to a larger angular range of the first sensor element, in order to permit a large angular resolution (para. [0010]), in order to improve the resolution and thus the accuracy of the sensor (para. [0010]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Minematsu to have a transmission which couples the first sensor element to the actuator in order to convert a rotational angle range of the actuator to a larger angular range of the first sensor element, in order to permit a large angular resolution, as taught by Kokubo, in order to improve the resolution and thus the accuracy of the sensor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Minematsu (US PGPub 2014/0232039) in view of Bruchmann (US 6,472,878).
Re claim 8
Minematsu does not disclose a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature.
Bruchmann teaches a temperature sensor (44) [for use in/with a Hall sensor] for sensing a temperature in order to carry out a correction based the sensed temperature (C3/L56-62), for the purpose of improving accuracy.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Minematsu such that there is a temperature sensor for sensing a temperature in order to carry out a correction based the sensed temperature, as taught by Bruchmann, for the purpose of improving accuracy (C3/L56-62).
Response to Arguments
Applicant's arguments filed 8/16/2021 with respect to prior art Minematsu have been fully considered but they are not persuasive.
The Applicant argues that in Minematsu “sensor 10 does not detect an angle at all” because Minematsu allegedly only detects a “binary state” (page 7 of Applicant’s remarks). The Examiner notes that Applicant’s specification states in paragraph [0010] that “Within the scope of the present invention, the term sensor signal is to be interpreted as broadly as possible and can comprise any desired change in the electrical current/or the voltage which changes on the basis of the movement. This change can be caused by a change in resistance along a current path or an inductive change or a change which is caused by Lorentz force.” The binary state -as the applicant put it- in Minematsu correlates to the angle of the rotation (para. [0010], [0041], [0075]-[0077]) of the actuator 311, and the detection of the angle of rotation of the actuator results in a desired change in the electrical current and/or voltage changing on the basis of movement, and therefore reads upon the claims as the claims are read in light of the specification without improperly reading the specification into the claims. The claims do not require that the sensor output the specific current angle (e.g. output a value of 0 to 360 degrees). To put it another way, a binary output by a sensor which corresponds to the angular position of an actuator (e.g. an output of 0 for 0-90 degrees, 1 for 91-359 degrees, etc) is still detection of an angle of an actuator within the BRI of the claims as read in light of the specification.
The Applicant argues that Minematsu does not disclose the second sensor element and the evaluation circuit are securable together with the housing on the same mount as the actuator. As pointed out in the rejections hereinabove, Minematsu discloses the second sensor element (30A or 30B) and the evaluation circuit (wiring pattern - [0053]) are securable together with the housing on the mount (211; para. [0041]; Fig. 2) as a closed unit (10). The disclosed housing (211; para. [0041]) of the transmission (200) of Minematsu corresponds to the claimed mount, and since it is the housing (211) of the transmission it will also directly or indirectly support shift fork (311) which corresponds to the claimed .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a sensor arrangement located on a mount of a rotatable component” (page 9 of Applicant’s remarks)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not minimizing magnetic field (strain)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Both the prior art Minematsu and the instant application use magnet(s) with sensors to detect an angle.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “evaluation unit”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). What is claimed is an “evaluation circuit”. Minematsu discloses a “wiring pattern” in paragraph [0053] which can reasonably be considered an evaluation circuit. The Applicant does not claim details of the evaluation circuit which differentiate it over the prior art.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Minematsu discloses a first sensor element (326; para. [0080]), which is couplable to the actuator (311). The claims have been given their broadest reasonable interpretation (BRI), which includes both coupling which cannot be decoupled without destructive means and coupling which can be decoupled without destructive means.
The Applicant’s arguments with respect to the prior art reference of Robert are moot, since that rejection has been removed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/ Examiner, Art Unit 3658     


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658